Citation Nr: 1214785	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-36 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability before February 21, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.G.

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1963 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

In November 2009, the Board remanded the claim for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND 

The Veteran served in Vietnam during the Vietnam era. 

In November 2007, the Veteran filed the current claim for a total disability rating for compensation based on individual unemployability.  

In a rating decision in June 2010, the RO increased the rating for posttraumatic stress disorder with alcohol dependence to a 100 percent schedular rating, effective February 21, 2010.  






As a claim for a total disability rating for compensation based on individual unemployability for one service-connected disability may not be considered when a schedular 100 percent rating is already in effect for another service-connected disability, the claim has been stated as a total disability rating for compensation based on individual unemployability before the effective date of the 100 percent schedular rating, that is, February 21, 2010.  See VAOPGCPREC 6-99 (1999).

The record shows that in an unappealed rating decision in August 1993, the RO denied service connection heart disease secondary to service-connected posttraumatic stress disorder.  Records of the Social Security Administration, received by VA in November 2007, show that the Veteran was granted disability benefits due to ischemic heart disease and spinal disc disease in June 2004.   

Before February 21, 2010, the Veteran's service-connected disabilities were posttraumatic stress disorder with alcohol dependence, rated 70 percent, lumbosacral strain with arthritis, rated 10 percent, and a skin abrasion, rated noncompensable, for a combined rating of 70 percent.

In August 2010, during the pendency of the appeal, VA amended 38 C.F.R. § 3.309(e), adding ischemic heart disease to the list of diseases presumed to be service connected due to exposure to certain herbicide agents, including a herbicide commonly referred to as Agent Orange, for a Veteran who served in Vietnam during the Vietnam era. 

As the Veteran served in Vietnam during the Vietnam era, the claim of service connection for ischemic heart disease is raised by the record.  








As the outcome of the claim of service connection for ischemic heart disease, including the assignment of an effective date under 38 C.F.R. § 3.816 (Nehmer), may affect the outcome of the claim for a total disability rating for compensation based on individual unemployability before February 21, 2010, the claims are inextricably intertwined. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when the issues are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Therefore, the claims are remanded for the following action. 

Adjudicate the claim of service connection for ischemic heart disease.  

If service connection is granted, apply 38 C.F.R. § 3.816 in assigning the effective date.  

If the assigned effective date of service connection for ischemic heart disease is before February 21, 2010, adjudicate the claim for a total disability rating for compensation based on individual unemployability. 

If any claim remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).











Department of Veterans Affairs


